CHITTENDEN, J.
Epitomized Opinion
Mamie Amos brought an action against Er-vin Amos to seek to obtain a divorce from him upon the ground of extreme cruelty and gross neglect of duty, together with alimony and custody of a minor child. Ervin filed a cross petition for a divorce. The common pleas found that he was entitled to a divorce and awarded the custody of the child to the wife, together with alimony for $500. The decree made provision that Ervin should have the custody , of the child at stated occasions. Mamie appealed. In dismissing the appeal, the court of appeals held:
1, A judgment awarding the custody of children incident to a divorce proceeding is not appealable.
2. As the evidence does not show that the judgment was clearly and manifestly contrary to the evidence, a reviewing court cannot set aside the decree of the trial court.